This Certiorari was filed, for the purpose of correcting certain errors, alleged to have been committed, on the trial of a claim case, in which the present defendant, Pace, was plaintiff, and Collins, claimant. Upon which trial, the Jury found the property subject. The return shews, that the only evidence, introduced by the plaintiff, was the fact, that a portion of the property was found in the possession of the defendants in execution, and that claimant had said, that he had bought the property, at a previous sale (when it had been sold, at the instance of the same plaintiff, as the property of the same defendants) for the defendants, provided they should pay him the money, for which it sold; and that he had agreed to let them have it, if they paid him the money. Rut there was no evidence, that they had paid him back the purchase money, or any part of it. On the contrary, it was proven, that the claimant had bought the property, at a public sale, and paid the money for it. It was not, therefore, liable to be sold again, as the property of defendants, until the title had been revested in them, by the payment of the purchase money.
It is therefore ordered, that the Certiorari be sustained and a new trial ordered.